PER CURIAM.
It appearing that this suit was brought by the administrator of the estate of Thomas E. Stephens, who served in the United States Army from December 18, 1914, to July 25, 1917, to recover automatic insurance for the benefit of his brothers and sisters under section 401 of the amended War Risk Insurance Act passed October 6, 1917 (40 Stat. 409), as again amended by section 19 of the Act of June 25, 1918 (40 Stat. 609, 614-, 615), but that the statute does not provide for the payment of such automatic insurance benefits to brothers and sisters of a deceased soldier, and it further appearing that such benefits were in the nature of gratuities and that the statute allowing them was repealed by section 17 of title 1 of the Act of March 20, 1933, commonly called the Economy Act, ch. 3, 48 Stat. 11 (U.S.C. tit. 38, §717 [38 U.S.C.A. §717]),
It is therefore ordered and adjudged that the order of the District Court sustaining the demurrer to appellant’s petition be, and the same is, affirmed.